762 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.THOMAS F. EDWARDS, PLAINTIFF-APPELLANT,v.W.D. HARRIS, WARDEN, AND DR. NORTICK, DEFENDANTS-APPELLEES.
NO. 84-5538
United States Court of Appeals, Sixth Circuit.
4/2/85
ORDER

1
BEFORE:  MARTIN and KRUPANSKY, Circuit Judges; and HOLSCHUH, District Judge.*


2
Edwards appeals pro se from the district court's order granting summary judgment to the defendants in this prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Edwards was a prisoner at the Brushy Mountain Prison in Petros, Tennessee.  The defendants are the warden and a doctor at the prison.  Edwards alleges that he was denied medical treatment for nine days concerning his kidney infection.


4
The district court found that Edwards had been seen by the doctor within three days of his first request for medical treatment.  The doctor declined to treat Edwards until he received medical reports from the prison in Louisiana which had just transferred Edwards to Tennessee.  The court held that these facts did not show a deliberate indifference to Edwards' serious medical needs.  Estelle v. Gamble, 429 U.S. 97, 104 (1976).  Because Edwards only requested pain medication and has not shown any permanent injury, we agree with the conclusion of the district court.


5
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable John D. Holschuh, U.S. District Judge for the Southern District of Ohio, sitting by designation